Case 8:19-cv-01351-JVS-DFM Document 30-36 Filed 09/06/19 Page 1 of 7 Page ID
                                 #:1129


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                        UNITED STATES DISTRICT COURT
11
                       CENTRAL DISTRICT OF CALIFORNIA
12
13
      LOUIS A. COFFELT, JR.,                  Case No.: 8:19-cv-01351-JVS-DFM
14
                       Plaintiff,             [PROPOSED] ORDER
15                                            GRANTING DEFENDANTS
            v.                                ANDREW ANAGNOST, PASCAL
16
                                              W. DI FRONZO, AND
17                                            AUTODESK, INC.’S REQUEST
      ANDREW ANAGNOST, PASCAL W.              FOR JUDICIAL NOTICE IN
18    DI FRONZO, AUTODESK, INC.,              SUPPORT OF MOTION TO
      SONY PICTURES IMAGEWORKS,               DISMISS PLAINTIFF LOUIS A.
19                                            COFFELT, JR.’S COMPLAINT
      SONY CORPORATION OF
20    AMERICA, LARRY GRITZ,
                                              Date: October 21, 2019
21                     Defendants.            Time: 1:30 p.m.
                                              Courtroom: Santa Ana, 10C
22
                                              Hon. James V. Selna
23
24
25
26
27
28
Case 8:19-cv-01351-JVS-DFM Document 30-36 Filed 09/06/19 Page 2 of 7 Page ID
                                 #:1130


 1         Before the Court is Defendants Andrew Anagnost, Pascal W. Di Fronzo, and
 2   Autodesk, Inc.’s Request for Judicial Notice in Support of their Motion to Dismiss
 3   Plaintiff Louis A. Coffelt, Jr.’s Complaint. The Court, having considered the
 4   papers and good cause appearing, hereby GRANTS the Request for Judicial Notice,
 5   and takes judicial notice of Exhibits 1-35 attached to the Request for Judicial
 6   Notice:
 7         1.     Exhibit 1: the Complaint Mr. Coffelt filed against California
 8                Department of Corrections on January 18, 2012 in Coffelt v. California
 9                Department of Corrections, No. 5:12-cv-37-RGK-MRW, ECF No. 3,
10                in the United States District Court for the Central District of
11                California.
12         2.     Exhibit 2: the First Amended Complaint Mr. Coffelt filed against
13                individual defendants J. Clark and T. Baker on February 6, 2012 in
14                Coffelt v. California Department of Corrections, No. 5:12-cv-37-RGK-
15                MRW, ECF No. 9, in the United States District Court for the Central
16                District of California.
17         3.     Exhibit 3: the Second Amended Complaint Mr. Coffelt filed against
18                individual defendants J. Clark and T. Baker on February 15, 2012 in
19                Coffelt v. California Department of Corrections, No. 5:12-37-RGK-
20                MRW, ECF No. 12, in the United States District Court for the Central
21                District of California.
22         4.     Exhibit 4: the Report and Recommendation of United States Magistrate
23                Judge issued by the Hon. Michael R. Wilner on October 2, 2012 in
24                Coffelt v. Cal. Dep’t of Corrections, No. 5:12-cv-37-RGK-MRW, ECF
25                No. 51, in the United States District Court for the Central District of
26                California.
27         5.     Exhibit 5: the Order Accepting the Findings and Recommendations of
28                United States Magistrate Judge issued by the Hon. R. Gary Klausner on

                                               1
Case 8:19-cv-01351-JVS-DFM Document 30-36 Filed 09/06/19 Page 3 of 7 Page ID
                                 #:1131


 1                November 15, 2012 in Coffelt v. Cal. Dep’t of Corrections, No. 5:12-
 2                cv-37-RGK-MRW, ECF No. 53, in the United States District Court for
 3                the Central District of California.
 4          6.    Exhibit 6: the Complaint Mr. Coffelt filed against T. Baker on April 3,
 5                2013 in Coffelt v. Baker, No. 5:13-cv-568-RGK-AS, ECF No. 3, in the
 6                United States District Court for the Central District of California.
 7          7.    Exhibit 7:    the Report and Recommendation of a United States
 8                Magistrate Judge issued by the Hon. Alka Sagar on October 9, 2013 in
 9                Coffelt v. Baker, No. 5:13-cv-568-RGK-AS, ECF No. 26, in the United
10                States District Court for the Central District of California.
11          8.    Exhibit 8:       the Order Accepting Findings, Conclusions and
12                Recommendations of United States Magistrate Judge issued by the
13                Hon. R. Gary Klausner on November 7, 2013 in Coffelt v. Baker,
14                No. 5:13-cv-568-RGK-AS, ECF No. 27, in the United States District
15                Court for the Central District of California.
16          9.    Exhibit 9: is the Complaint Mr. Coffelt filed against the California
17                Department of Corrections and Rehabilitation and Keith Stanton on
18                May 28, 2013 in Coffelt v. California Department of Corrections and
19                Rehabilitation, et al., No. 5:13-cv-902-RGK-MRW, ECF No. 3, in the
20                United States District Court for the Central District of California.
21          10.   Exhibit 10: the Order to Show Cause re: Dismissal of Complaint issued
22                by the Hon. Michael R. Wilner on May 31, 2013 in Coffelt v. Cal. Dep’t
23                of Correction & Rehabilitation, et al., No. 5:13-cv-902-RGK-MRW,
24                ECF No. 6, in the United States District Court for the Central District of
25                California.
26          11.   Exhibits 11 and 12: the Complaint (Parts 1 and 2) Mr. Coffelt filed
27                against Autodesk and other defendants NVIDIA and Pixar on March 14,
28                2016 in Coffelt v. Nvidia, No. CV 16-457 SJO (KKx), ECF Nos. 1 &

                                                2
     la-1425538
Case 8:19-cv-01351-JVS-DFM Document 30-36 Filed 09/06/19 Page 4 of 7 Page ID
                                 #:1132


 1                1-1, in the United States District Court for the Central District of
 2                California.
 3          12.   Exhibit 13:    the Order Granting Defendants’ Motion to Dismiss
 4                Pursuant to Fed. R. Civ. P. 12(b)(6) for Lack of Patentable Subject
 5                Matter Under 35 U.S.C. § 101 issued by the Hon. S. James Otero in
 6                Coffelt v. Nvidia, No. CV 16-457 SJO (KKx), 2016 U.S. Dist. LEXIS
 7                185157 (C.D. Cal. June 21, 2016).
 8          13.   Exhibit 14: the United States Court of Appeals for the Federal Circuit’s
 9                decision affirming the Judge Otero’s Order Granting Defendants’
10                Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) for Lack of
11                Patentable Subject Matter Under 35 U.S.C. § 101, Coffelt v. Nvidia, No.
12                17-1119, ECF No. 35-1, dated March 15, 2017.
13          14.   Exhibit 15: is the Order by the Supreme Court of the United States
14                denying Mr. Coffelt’s writ of certiorari, Coffelt v. NVIDIA Corp., 137 S.
15                Ct. 2143 (2017), dated May 17, 2017.
16          15.   Exhibits 16, 17, and 18: Mr. Coffelt’s Complaint (Parts 1-3) against
17                Autodesk alleging copyright infringement, filed on August 21, 2017 in
18                Coffelt v. Autodesk, No. 5:17-cv-1684-FMO, ECF Nos. 1, 1-1, 1-2, &
19                1-3, in the United States District Court for the Central District of
20                California.
21          16.   Exhibit 19: the Order granting Autodesk’s Motion to Dismiss issued
22                by the Hon. Fernando M. Olguin on November 21, 2017 in Coffelt v.
23                Autodesk, No. 5:17-cv-1684-FMO, ECF No. 29, in the United States
24                District Court for the Central District of California.
25          17.   Exhibit 20: Mr. Coffelt’s First Amended Complaint against Autodesk
26                alleging copyright infringement, filed on November 30, 2017 in
27                Coffelt v. Autodesk, No. 5:17-cv-1684-FMO, ECF No. 31, in the United
28                States District Court for the Central District of California.

                                                3
     la-1425538
Case 8:19-cv-01351-JVS-DFM Document 30-36 Filed 09/06/19 Page 5 of 7 Page ID
                                 #:1133


 1          18.   Exhibits 21, 22, and 23: Mr. Coffelt’s Second Amended Complaint
 2                (Parts 1-3) against Autodesk alleging copyright infringement, filed on
 3                January 3, 2018 in Coffelt v. Autodesk, No. 5:17-cv-1684-FMO, ECF
 4                Nos. 35, 35-1, 35-2, in the United States District Court for the Central
 5                District of California.
 6          19.   Exhibit 24: the Order re: Defendant’s Ex Parte Application issued by
 7                Judge Olguin on April 25, 2018 in Coffelt v. Autodesk, No. 5:17-cv-
 8                1684-FMO, ECF No. 64, in the United States District Court for the
 9                Central District of California.
10          20.   Exhibit 25:      the Order Dismissing Plaintiff’s Second Amended
11                Complaint with Prejudice issued by Judge Olguin on September 30,
12                2018 in Coffelt v. Autodesk, No. 5:17-cv-1684-FMO, ECF No. 69, in the
13                United States District Court for the Central District of California.
14          21.   Exhibit 26: is the Order Denying Motion to Appeal in Forma Pauperis
15                issued by Judge Olguin on October 12, 2018 in Coffelt v. Autodesk,
16                No. 5:17-cv-1684-FMO, ECF No. 78, in the United States District
17                Court for the Central District of California.
18          22.   Exhibit 27: the Order Re: Pending Motions issued by Judge Olguin on
19                November 13, 2018 in Coffelt v. Autodesk, No. 5:17-cv-1684-FMO,
20                ECF No. 83, in the United States District Court for the Central District
21                of California.
22          23.   Exhibit 28: the Order re: Electronic Filing Privileges issued by Judge
23                Olguin on December 19, 2018 in Coffelt v. Autodesk, No. 5:17-cv-1684-
24                FMO, ECF No. 88, in the United States District Court for the Central
25                District of California.
26          24.   Exhibit 29: the Order denying Mr. Coffelt’s writ of mandamus issued
27                by the Ninth Circuit on March 13, 2019 in Coffelt v. United States
28

                                                4
     la-1425538
Case 8:19-cv-01351-JVS-DFM Document 30-36 Filed 09/06/19 Page 6 of 7 Page ID
                                 #:1134


 1                District Court for the Central District of California, Riverside, et al.,
 2                No. 18-73235, ECF No. 4-1.
 3          25.   Exhibit 30: the Order dismissing Mr. Coffelt’s appeal in Coffelt v.
 4                Autodesk, No. 18-56305, in the United States Court of Appeals for the
 5                Ninth Circuit.
 6          26.   Exhibit 31: a copy of Github’s website for Sony Pictures Imageworks’
 7                Open Shading Language (“OSL”) code, specifically, the version of its
 8                “testshade.cpp” source code dated September 6, 2016, available at
 9                https://github.com/imageworks/OpenShadingLanguage/blob/2b1ebba6
10                555eee55245f813f9004136f6b443948/src/testshade/testshade.cpp.
11          27.   Exhibit 32: a copy of Github’s website for Sony Pictures
12                Imageworks’ OSL code, specifically, the version of its “testshade.cpp”
13                source code dated May 30, 2017, available at
14                https://github.com/imageworks/OpenShadingLanguage/blob/d671d259
15                be056602ea85dabe29fd4c5fc3b0c64d/src/testshade/testshade.cpp.
16          28.   Exhibit 33: an excerpt from the IBM Dictionary of Computing 452
17                (3d ed. 1994), which includes the definition of “nest.”
18          29.   Exhibit 34: Mr. Coffelt’s Request to Proceed in Forma Pauperis, which
19                includes his Complaint against J. Clark and T. Baker, filed on
20                February 15, 2012 in Coffelt v. Clark et al., No. 5:12-cv-242-UA-
21                MRW, ECF No. 1, in the United States District Court for the Central
22                District of California.
23          30.   Exhibit 35: the February 29, 2012 Order striking Mr. Coffelt’s
24                request to proceed in forma pauperis and closing the case Coffelt v.
25                Clark et al., No. 5:12-cv-242-UA-MRW in the United States District
26                Court for the Central District of California.
27
28

                                                5
     la-1425538
Case 8:19-cv-01351-JVS-DFM Document 30-36 Filed 09/06/19 Page 7 of 7 Page ID
                                 #:1135


 1          IT IS SO ORDERED.
 2
     Dated: _________________     _
 3
 4
                                                         _____________________
 5                                                Honorable James V. Selna
                                                  United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           6
     la-1425538
